In re: Collins Industries, Inc., and Hardware Mutual Casualty Company applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of Ascension. 193 So.2d 816.
Writ refused. On the facts found by the Court of Appeal we find no error of law in its judgment.
McCALEB, J.,
thinks that a writ should be granted as to the amount awarded as attorney fees, which he considers to be grossly excessive being in the nature of a penalty and not commensurate with the services actually performed.